FOURTH DIVISION
                              RICKMAN, C. J.,
                        DILLARD, P. J. and MERCIER, J.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                               https://www.gaappeals.us/rules

                    DEADLINES ARE NO LONGER TOLLED IN THIS
                    COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                    THE TIMES SET BY OUR COURT RULES.


                                                                    August 27, 2021



In the Court of Appeals of Georgia
 A21A1126. WATKINS v. THE STATE.

      MERCIER, Judge.

      Ervin Watkins, Jr., appeals his conviction of aggravated battery,1 claiming that

the evidence was insufficient, that the State committed prosecutorial misconduct, and

that the trial court erred by denying his motion for mistrial and in evidentiary rulings.

Watkins also argues that he received ineffective assistance of counsel. For the

following reasons, we affirm.

      1. Watkins claims that the evidence was insufficient to support his conviction.

Construed to support the jury’s verdict, see Norton v. State, 293 Ga. 332, 333 (745

SE2d 630) (2013), the evidence showed that on October 13, 2018, the victim rode a


      1
      The jury found him guilty of aggravated battery and battery, and the trial court
merged the battery count into the aggravated battery count.
bicycle to a gas station, where he was picking up cans outside. Angela Watkins,

Watkins’s mother, drove into the parking lot of a neighboring business, parked her

vehicle and walked toward Christopher North. North and Angela then walked

together, past the entrance of the gas station, and towards the victim. As they

approached the victim, Watkins drove into the gas station parking lot, exited his

vehicle and approached the group. After Watkins reached the group, he immediately

began to hit the victim. Watkins and North hit the victim repeatedly and continued

to do so after the victim fell to the ground. At one point, the victim stood up, but

Watkins picked him up, and slammed the victim back to the ground. The attack lasted

about one minute, and then Watkins, North and Angela left the area.

      The victim’s treating emergency room physician testified that the victim had

facial swelling and a fractured collarbone. The physician opined that the victim’s

“busted nose” and fractured collarbone were both consistent with

a physical altercation.

      The victim testified that after the attack, while he was in jail on a

methamphetamine-related charge, Watkins bonded him out, apologized, bought him

a meal, and offered to pay the victim $200 to drop the charges against him. Watkins

took the victim to a library and prepared an affidavit for the victim’s signature. The

                                          2
affidavit stated that the incident “was blown out of proportion,” that the victim was

on methamphetamine at the time of the attack and that the victim would “like to make

it known that [he does] not want to go forward with this prosecution.”

      Watkins took the victim to the sheriffs office, where the victim signed the

affidavit and it was notarized. Watkins then presented the affidavit to an investigator

with the district attorney’s office. The investigator separated Watkins and the victim,

and the victim told the investigator that he did not want to drop the charges.2

      Watkins was indicted and tried with North, his co-defendant. At trial,

surveillance videos of the attack and the surrounding area were played for the jury.

The videos do not contain audio.

      Watkins called Belinda Jones as a witness, who testified that on the day in

question she was walking her dog near the gas station when she saw the victim ride

by on a bicycle. As he rode past her, the victim appeared shaky and rode into the road,

where a car, driven by Angela, narrowly avoided hitting him and Angela honked her

car horn. The victim used a profane racist slur against Angela and said “I’ll kill you”

while continuing to ride to the gas station.


      2
        However, the victim testified that he was likely on methamphetamine at the
time of the attack.

                                          3
         Angela testified similarly as Jones. After her interaction with the victim while

he was riding his bicycle, she parked at a laundromat near the gas station. She then

saw North, a family friend, and asked him to accompany her into the gas station. As

they approached the front door, the victim, who was near the entrance, said that

“b**** would like to hit me,” while identifying Angela’s race. Watkins then joined

the group, and the victim moved “like he was going for [Watkins.]” Then “the fight

started.”

         Watkins testified that he happened to arrive at the gas station as his mother was

walking to the front door with North. He claims that it appeared like the victim, who

Watkins had never met before, “was fixing to do something to [his mother]” and the

fight ensued.

         The jury found North not guilty of aggravated battery, but guilty of battery, and

Watkins guilty of both offenses. The trial court denied Watkins’s motion for new

trial.

         (a) Watkins argues that the evidence was insufficient to support his conviction

of aggravated battery, which was based on his indictment for rendering a member of

the victim’s body useless. See OCGA § 16-5-24 (a).



                                             4
      The victim’s treating physician testified that the victim’s fractured collarbone

would limit the movement of the victim’s arm for four to six weeks, and the victim

testified that it restricted movement of his arm. “The bodily member need not be

rendered permanently useless, and even the temporary reduced use of a bodily

member may be sufficient to render it useless under the aggravated battery statute.”

Ganas v. State, 245 Ga. App. 645, 647 (1) (b) (537 SE2d 758) (2000) (footnotes

omitted) (evidence of victim’s broken finger was sufficient evidence of rendering a

member of the victim’s body useless). The evidence authorized the jury to find that

Watkins caused bodily harm to the victim by rendering his arm useless by fracturing

his collarbone. See Dean v. State, 313 Ga. App. 726, 727 (1) (722 SE2d 436) (2012)

(sufficient evidence of rendering the victim’s hand useless when defendant fractured

victim’s arm near the hand).

      (b) Watkins also argues that the evidence was insufficient to support his battery

conviction. The indictment charged that Watkins caused visible bodily harm to the

victim. See OCGA § 16-5-23.1 (a). The physician testified that Watkins’s nose was

“busted,” and video of the bloodied victim was played at the trial. There was

sufficient evidence to support Watkins’s conviction. See Johnson v. State, 260 Ga.

App. 413, 414 (1) (579 SE2d 809) (2003) (there was ample evidence of battery when

                                          5
the victim had scrapes and bruises on her neck consistent with being choked, along

with the victim’s testimony regarding the attack).

      2. Watkins argues that the trial court erred by denying his motion for mistrial.

While the prosecutor was questioning a police officer on direct examination, the

prosecutor asked “[h]ow did you conclude your investigation?” The officer replied,

“Mr. Watkins failed to come to the police department and speak with me.” Watkins’s

counsel objected and moved for a mistrial. The trial court denied the mistrial but gave

a curative instruction.3 Watkins argues that the officer’s testimony violated his right

to remain silent.

      “Whether to grant a mistrial is within the trial court’s discretion, which an

appellate court will not disturb unless there is a showing that a mistrial is essential to

the preservation of the right to a fair trial.” Jones v. State, 305 Ga. 750, 755 (3) (827

SE2d 879) (2019) (citation and punctuation omitted). Here, the officer’s comment

was non-responsive and made in passing. “Further, juries are presumed to follow

curative instructions in the absence of proof to the contrary.” Id. Watkins has

      3
         The trial court instructed the jury as follows: “Members of the jury, before
you left, [Watkins’s trial counsel] objected to the testimony of this witness concerning
the follow-up of Mr. Watkins with [the officer.] I have sustained that objection and
you should give that further testimony no weight and make no inference because of
it. You should disregard it completely.”

                                            6
provided no evidence that the jury disregarded the court’s instruction, and therefore

this allegation of error cannot be sustained. See id.

      3. Watkins claims that the trial court erred in evidentiary rulings by limiting his

cross-examination of the victim. “Like most questions about the admissibility of

evidence, the scope of cross-examination is committed in the first instance to the

sound discretion of the trial court, and we review a limitation of cross-examination

only for an abuse of that discretion.” Lucas v. State, 303 Ga. 134, 136-137 (2) (810

SE2d 491) (2018).

      (a) Watkins argues that the trial court erred by limiting his questioning of a

police officer regarding whether the victim had told him that “meth made him do

crazy things.” However, earlier in the trial the victim admitted that he had previously

told police officers that he acted “crazy” while under the influence of

methamphetamine. As such, it was a prior consistent statement.

      A prior consistent statement will be admissible only if:

      (1) the witness’ credibility has been attacked, by some means other than
      impeachment by evidence of character or prior convictions; and (2) the
      prior statement logically rebuts that attack. Further, if the attack is by a
      charge of recent fabrication or improper influence or motive, a prior
      statement may logically rebut the attack only if it was made before the
      alleged fabrication, influence, or motive came about.

                                           7
McGarity v. State, 311 Ga. 158, 165 (3) (856 SE2d 241) (2021) (punctuation

omitted); see OCGA § 24-6-613 (c). Our review of the record reveals that while the

victim’s credibility was attacked, the prior consistent statement did not logically rebut

that attack. Here, the victim admitted to the very statement at trial, and no other

evidence was introduced to show that methamphetamine did not make the victim

“crazy.” As such, the trial court did not abuse its discretion by holding that the prior

consistent statement was inadmissible.4

      (b) Watkins also argues that the trial court erred by limiting his cross-

examination of the victim regarding potential bias. While on cross-examination,

defense counsel asked the victim questions about his prior arrest “for meth,” and the

victim responded that he was on probation. Defense counsel then asked: “Are you

concerned that . . . since the State is asking you to testify, that might have an effect

on your probation?” The State objected, and the trial court sustained the objection.




      4
         Watkins also claims that the trial court erred by allowing the district
attorney’s investigator to testify regarding a conversation he had with the victim after
the victim and Watkins brought the affidavit to the district attorney’s office, arguing
that it was hearsay. However, as Watkins attacked the victim’s credibility regarding
whether he wanted to sign the affidavit, the trial court did not abuse its discretion in
allowing the evidence as a prior consistent statement. See OCGA § 24-6-613 (c).

                                           8
      “[A] defendant must be allowed to cross-examine a witness about punishment

that the witness may have avoided as a result of a deal with the State for his testimony

in the prosecution of the defendant.” Hill v. State, 310 Ga. 180, 190-191 (7) (850

SE2d 110) (2020) (citation and punctuation omitted). While a trial court has

discretion in limiting cross-examination, “[i]t is clear that the trial court abuses its

discretion and commits error when it cuts off all inquiry on a subject on which the

defense is entitled to reasonable cross-examination.” Id. at 191 (7) (citation and

punctuation omitted). However, “trial courts retain wide latitude insofar as the

Confrontation Clause is concerned to impose reasonable limits on such

cross-examination based on concerns about, among other things, harassment,

prejudice, confusion of the issues, the witness’ safety, or interrogation that is

repetitive or only marginally relevant.” Id. (citation and punctuation omitted).

      Here, the victim was questioned regarding his incarceration for a different

offense at time of the trial, and the victim agreed when asked on cross-examination:

“when you’re talking - - when you’re answering these questions and everything, in

the back of your mind, you understand that they have you in custody right now?” The

victim also agreed that he did not want to be in custody anymore. Further, Watkins

has failed to present any evidence of a deal or potential deal between the victim and

                                           9
the State for his statement or testimony. See Williams v. State, 292 Ga. 844, 846 (2)

(742 SE2d 445) (2013). The trial court did not cut off all inquiry into the possible bias

of the victim, but rather allowed the cross-examination to proceed while limiting the

inquiry into whether he believed his testimony might impact his probation. We see

no abuse of discretion in the limitation of the cross-examination of the victim. See

generally id. at 847 (2).

      (c) Watkins also argues that the trial court erred by ruling that evidence of an

interaction between the victim and his mother was inadmissible. Watkins sought to

introduce evidence that the victim had been charged with a violent crime against his

mother at some time after the underlying attack. Watkins argues that the evidence was

relevant   for   impeachment      purposes      because the     victim testified    that

methamphetamine did not make him violent.

      “A witness may be impeached by disproving the facts testified to by the

witness. The use of extrinsic evidence to impeach a witness by contradiction,

however, is not unlimited.” Moore v. State, 356 Ga. App. 752, 755 (2) (848 SE2d

910) (2020) (citations and punctuation omitted). Watkins does not cite to any proffer

of evidence, instead he cites to his counsel stating that the victim’s mother would

testify that on one prior occasion the victim “acted violently toward her” while he was

                                           10
under the influence of methamphetamine. The record suggests that the incident with

the victim’s mother happened after the underlying incident, and a review of the

videotape of the incident does not demonstrate that the victim was the initial

aggressor. The trial court did not abuse its discretion when it excluded the

impeachment evidence regarding whether the victim had ever acted violently while

using methamphetamine. See generally id.

      4. Watkins argues that the trial court erred by giving the jury charges in an

order that he claims was “atypical” and “unusual.” Watkins claims that the trial court

erred by providing the affirmative defense jury charges prior to the charges for the

offenses. However, the court provided the jury charges for both aggravated battery

and battery, then immediately afterwards stated, “[n]ow I’m going to charge you with

respect to an affirmative defense” and provided the jury charge for justification. As

such, Watkins’s claimed error did not occur. Furthermore, viewed as a whole, the jury

charges were not misleading or confusing. See generally Jones v. State, 303 Ga. 496,

501-502 (III) (813 SE2d 360) (2018) (citation and punctuation omitted).



      5. Watkins claims that the State engaged in prosecutorial misconduct, including

obtaining perjured testimony from the district attorney’s investigator and a police

                                         11
officer. “A charge of prosecutorial misconduct is a serious charge and is not to be

lightly made; having raised it, appellant has the duty to prove it by the record and by

legal authority.” Kim v. State, 298 Ga. App. 402, 403 (2) (680 SE2d 469) (2009)

(citation and punctuation omitted). Watkins fails to support his claim that the

investigator or officer gave perjured testimony. Watkins’s other claims, such as that

the State asked leading questions of its witnesses, do not amount to prosecutorial

misconduct. See Fugate v. State, 263 Ga. 260, 266 (10) (431 SE2d 104) (1993) (“The

mere fact that by parsing the record one may discover that the prosecutor ‘got by’

with asking a few arguably leading questions on direct examination hardly supports

a claim of prosecutorial misconduct.”). This enumerated error has no merit.

      6. Watkins argues that he received ineffective assistance of trial counsel due

to a number of alleged errors. To prevail on his claim of ineffective assistance of

counsel, Watkins must show

      both that his trial counsel’s performance was deficient and that this
      deficiency prejudiced his defense. To establish deficient performance,
      an appellant must overcome the strong presumption that his counsel’s
      conduct falls within the broad range of reasonable professional conduct
      and show that his counsel performed in an objectively unreasonable way
      in the light of all of the circumstances.



                                          12
State v. Lane, 308 Ga. 10, 18 (2) (838 SE2d 808) (2020) (one citation and punctuation

omitted) (citing Strickland v. Washington, 466 U. S. 668, 687 (104 SCt 2052, 80

LE2d 674) (1984)).

      (a) Many of Watkins’s claimed errors are unsupported by law or argument. For

example, Watkins argues that his counsel failed to properly investigate and prepare

the case, noting that Jones approached Watkins and not his counsel or investigators.

However, Watkins called Jones as a witness at trial, and Watkins fails to even argue

that he would have obtained a different result at trial if his counsel had approached

Jones first. Similarly, although Watkins complains that counsel lost his train of

thought while questioning him, the record shows that Watkins reminded counsel

about the line of inquiry, counsel asked Watkins questions on the subject and the trial

continued. There was no harm. Watkins also claims that it was error for his counsel

to fail to call multiple witnesses or play an audio recording taken of the victim.

However, he fails to point to a proffer of evidence regarding what the witnesses were

expected to testify about or what the recording stated, and the evidence was not

offered at the motion for new trial hearing. These unsupported claims fail. See

Manriquez v. State, 285 Ga. 880, 881 (2) (684 SE2d 650) (2009) (defendant has

burden to demonstrate both Strickland prongs, and when a defendant claims that trial

                                          13
counsel performed deficiently by failing to call a witness for trial, the defendant

“must introduce either testimony from the uncalled witness or a legally recognized

substitute for his [or her] testimony, such as an affidavit”).

      (b) Watkins claims that his counsel should have asked the emergency room

physician about the effects of methamphetamine on a person’s brain and behavior.

“The scope of cross-examination is grounded in trial tactics and strategy, and will

rarely constitute ineffective assistance of counsel.” Gaston v. State, 307 Ga. 634, 642

(2) (d) (837 SE2d 808) (2020) (citation and punctuation omitted). “Decisions about

cross-examination do not amount to deficient performance unless they are so

unreasonable that no competent attorney would have made them under similar

circumstances.” Id. (citation and punctuation omitted).

      As discussed in Division 3 (a), the victim testified that methamphetamine made

him “crazy.” Therefore, even if the physician had been asked about the general effect

of methamphetamine on people, his response would have been, at best, cumulative.

Watkins also argues that his counsel should have asked the physician whether the

victim’s collarbone injury could have resulted from a bicycle accident. However,

Watkins’s trial counsel did ask this exact question. Watkins has failed to show that

his counsel’s cross-examination of the physician was ineffective.

                                          14
      (c) Watkins points to his trial counsel’s alleged failure to object to the evidence

of his attempts to influence the victim.5 However, “evidence of a defendant’s attempt

to influence or intimidate a witness can serve as circumstantial evidence of guilt.”

Dukes v. State, 290 Ga. 486, 488 (3) (722 SE2d 701) (2012) (citation and punctuation

omitted). This evidence was legally admissible and Watkins’s trial counsel did not

err by not objecting.

      (d) Watkins claims that his counsel failed to consult with him regarding

strategy. However, his counsel testified at the motion for new trial hearing that he met

with Watkins and reviewed evidence with him. Watkins has failed to show how

additional consultation would have effected the case. Counsel’s alleged failure to

consult did not constitute ineffective assistance of trial counsel. See generally

Hendrix v. State, 298 Ga. 60, 64 (2) (a) (779 SE2d 322) (2015) (“In the context of a

failure-to-consult claim such as that alleged here, the defendant must establish that

his counsel’s failure to consult was prejudicial to his defense, i.e., that there is a

reasonable probability that, but for counsel’s failure to consult, the result of his trial

would have been different.”) (citation and punctuation omitted).

      5
        Watkins’s trial counsel filed a motion in limine regarding evidence of
Watkins’s actual arrest for influencing a witness, and the trial court granted the
motion.

                                           15
      (e) Watkins also takes issue with his counsel’s closing argument, while

admitting that the closing argument was not transcribed. “Speculation that error may

have occurred is insufficient to show any deficiency on the part of counsel, or

prejudice therefrom, and is insufficient to show reversible error.” Parrott v. State, 330

Ga. App. 801, 805-806 (3) (a) (769 SE2d 549) (2015) (citation and punctuation

omitted); see also Campbell v. State, 269 Ga. 186, 188 (11) (496 SE2d 724) (1998)

(“Because closing arguments were not transcribed, [Watkins] cannot show that any

impermissible argument was made[.]”).

      (f) Watkins argues that the cumulative effect of trial counsel’s alleged errors

prejudiced the outcome of his trial. “When reviewing such a claim, we evaluate only

the effects of matters determined to be error, not the cumulative effect of non-errors.”

Cox v. State, 306 Ga. 736, 743 2 (e) (832 SE2d 354) (2019) (citation and punctuation

omitted). Because Watkins has failed to show deficiency on any of his allegations of

ineffective assistance, his cumulative effect claim has no merit. See id.

      Judgment affirmed. Rickman, C. J. and Dillard, P. J., concur.




                                           16